Exhibit 99.1 for immediate release Nicole Culbertson (650) 849-1649 Essex Announces First Quarter 2010 Earnings Results Palo Alto, California – May 5, 2010 - Essex Property Trust, Inc. (NYSE:ESS) announces its first quarter 2010 earnings results and related business activities. Funds from Operations (“FFO”) for the quarter ended March 31, 2010, totaled $45.7 million or $1.46 per diluted share compared to $71.8 million, or $2.50 per diluted share for the quarter ended March 31, 2009. The Company’s FFO, excluding non-recurring items, totaled $40.2 million, or $1.28 per diluted share for the quarter ended March 31, 2010, compared to $44.1 million or $1.54 per diluted share for the quarter ended March 31, 2009.A reconciliation of FFO for non-recurring items can be found on page S-3 in the Company’s Supplemental Financial Information package.The following non-recurring items impacted the Company’s first quarter results for 2010 and 2009: · In 2010, the Company recognized a gain of $5.0 million from the sale of marketable securities, compared to a $1.0 million gain in 2009. · In 2010, the Company earned an acquisition fee of $0.5 million from a co-investment, compared to income generated from TRS activities totaling $0.6 million in 2009. · In 2009, the Company repurchased $58.2 million of its Series G Cumulative Convertible Preferred Stock at a discount to its carrying value, and the excess of the carrying value over the cash paid to redeem the Series G stock totaled $25.7 million. · In 2009, the Company recognized a gain of $6.1 million from the early retirement of $71.3 million of its exchangeable bonds, and wrote-off an investment in a joint venture project for $5.8 million. Net income available to common stockholders for the quarter ended March 31, 2010 totaled $13.1 million or $0.45 per diluted share compared to $42.3 million, or $1.53 per diluted share for the quarter ended March 31, 2009, respectively. Same-Property Operations Same-property operating results exclude properties that do not have comparable results.The table below illustrates the percentage change in same-property revenues, operating expenses, and net operating income (“NOI”) for the quarter ended March 31, 2010 compared to March 31, 2009: Q1 2010 compared to Q1 2009 Revenues Expenses NOI Southern California -4.4
